DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the application filed July 22, 2021.  Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The rejection under 35 USC 101 has been withdrawn. 
Applicant's prior art arguments have been fully considered but they are not persuasive.
Applicant's prior art arguments have been considered but are moot in view of the new ground(s) of rejection. 

	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1, 9, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raipiti (US 10,504,131 B1).

Regarding claims 1 and 15, Raipiti discloses One or more non-transitory computer-readable storage media (NTCRSM) comprising instructions for providing order management services, wherein execution of the instructions by one or more processors of a cloud computing system is to cause the cloud computing system to:
           receive a request via an application programming interface (API) at a user system associated with an ecommerce platform after activation of an order object by the ecommerce platform, the request is for retrieval of a current state of the order object and the request including one or more changes to be applied to the current state of the order object; in response to receipt of the request, determine the current state of the order object (Raipiti: Figure 3 examiner cart contents (order objects), identify promotions (changes to be applied);
apply the one or more changes to the current state of the order object without modifying any stored data of the order object; determine a changed state of the order object based on the applied one or more changes to the current state of the order object; and send a response to the user system, the response indicating the changed state of the order object as if the one or more changes were applied to the order object (Raipiti:  Figure 3 - Calculate price after promotions, column 8 lines 22-30 - at step 380, the dynamic price for the items involved can be updated and presented to the customer. As was the case in step 280, these prices are integrated into the same screen that presents 

Regarding claim 9, Raipiti discloses a client computing program comprising:
            a network interface; a memory system comprising program code of a client application; and a processor system coupled with the memory system and the network interface, and execution of the program code by the processor system is configurable to cause the processor system to:
render a first instance of a graphical user interface (GUI) associated with an ecommerce platform after activation of an existing order object by the ecommerce platform, the GUI including a graphical control element (GCE), the GCE for modification of the  existing order object stored by a remote database system; detect input to the GCE, the input including one or more selected changes to the order object (Raipiti:  Figure 3 examiner cart contents (order objects), identify promotions (changes to be applied);
invoke an application programming interface (API) to send a request to the remote database system via the network interface, the request being for a current state of the order object with the one or more selected changes to the current state of the order object without modification of any stored data of the order object; and in response to receipt of a response via the network interface, render a second instance of the GUI including a graphical object, the graphical object indicating the changed state of the order object as if the stored data of the order object were modified (Raipiti:  Figure 3 examiner cart contents (order objects), identify promotions (changes to be applied).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 2-5, 7, 8, 10, 11, 13, 14, 16, 17, 19, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raipiti (US 10,504,131 B1) in view of Woodard et al (US 2012/0084090 A1).  

Regarding claims 2 and 16, Raipiti discloses all of the limitations as noted above in claims 1 and 15.  Raipiti does not expressly disclose wherein the one or more changes include one or more of an order status change, an order quantity change, or a line item change.  Woodard discloses wherein the one or more changes include one or more of an order status change, an order quantity change, or a line item change (Woodard: Figure 5 - change information - quantity, price).  


Regarding claims 3 and 17, Raipiti and Woodard teach or suggest all the limitations of claims 2 and 16 as noted above.  Woodard further discloses wherein the one or more changes include the order status change, and execution of the instructions is to cause the cloud computing system to: change a status of the order object to a status value indicated by a status parameter in the request, wherein the status of the order object is a draft status or an activated status (Woodard: paragraph [0020] - , requesters can easily determine the status of their changes through a manage requisition page's lifespan presentation, or similar interface).  

Regarding claim 4, Raipiti and Woodard teach or suggest all the limitations of claim 2 as noted above.  Woodard further discloses wherein the one or more changes include the order quantity change, and execution of the instructions is to cause the cloud computing system to: adjust a quantity of the order object using a quantity value indicated by a quantity parameter in the request (Woodard: Figure 5 - quantity).  

Regarding claim 5, Raipiti and Woodard teach or suggest all the limitations of claim 2 as noted above.  Woodard further discloses wherein the one or more changes include the line item change, and execution of the instructions is to cause the cloud computing system to: adjust a price of the order object using a price value indicated by a price parameter in the request (Woodard: Figure 5 - price).  

Regarding claims 7 and 19, Raipiti discloses all of the limitations as noted above in claims 1 and 16.  Raipiti does not expressly disclose wherein the request includes a reason parameter including a value indicating a reason for the one or more changes.  Woodard discloses wherein the request includes a reason parameter including a value indicating a reason for the one or more changes (Woodard: Figure 5 - reason for change).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Raipiti to have included wherein the request includes a reason parameter including a value indicating a reason for the one or more changes, as taught by Woodard because it would support change requests (Woodard: paragraph [0003]).

Regarding claims 8 and 20, Raipiti discloses all of the limitations as noted above in claims 1 and 15.  Raipiti does not expressly disclose wherein the request is a first request, and execution of the instructions is to cause the cloud computing system to: in response to receipt of the first request, generate a change order identifier (ID) for the one or more changes; store values for the one or more changes provided in the request in association with the change order ID; receive a second request via the API at the user system, the request is for activation of the order object with the one or more changes to the current state of the order object; and in response to receipt of the second request, modify the stored data of the order object to apply the one or more changes to the current state of the order object.  Woodard discloses wherein the request is a first request, and execution of the instructions is to cause the cloud computing system to: in response to receipt of the first request, generate a change order identifier (ID) for the one or more changes; store values for the one or more changes provided in the request in association with the change order ID; receive a second request via the API at the user system, the request is for activation of the order object with the one or more changes to the current state of the order object; and in response to receipt of the second request, modify the stored data of the order object to apply the one or more changes to the current state of the order object (Woodard: paragraph [0051] - requisition ID, Figure 7A - multiple requisition ID).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Raipiti to have included wherein the request is a first request, and execution of the instructions is to cause the cloud computing system to: in response to receipt of the first request, generate a change order identifier (ID) for the one or more changes; store values for the one or more changes provided in the request in association with the change order ID; receive a second request via the API at the user system, the request is for activation of the order object with the one or more changes to the current state of the order object; and in response to receipt of the second request, modify the stored data of the order object to apply the one or more changes to the current state of the order object, as taught by Woodard because it would support change requests (Woodard: paragraph [0003]).


Regarding claim 10, Raipiti discloses all of the limitations as noted above in claim 9.  Raipiti does not expressly disclose wherein the one or more changes include one or more of an order status change, an order quantity change, or a line item change.  Woodard discloses wherein the one or more changes include one or more of an order status change, an order quantity change, or a line item change (Woodard: Figure 5 - change information - quantity, price).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Raipiti to have included wherein the one or more changes include one or more of an order status change, an order quantity change, or a line item change, as taught by Woodard because it would support change requests (Woodard: paragraph [0003]).

Regarding claim 11, Raipiti and Woodard teach or suggest all the limitations of claim 10 as noted above.  Woodard further discloses change a status of the order object to a status value indicated by a status parameter in the request when the one or more changes include the order status change, and the status of the order object is a draft status or an activated status (Woodard: paragraph [0020] - , requesters can easily determine the status of their changes through a manage requisition page's lifespan presentation, or similar interface).  

Regarding claim 13, Raipiti discloses all of the limitations as noted above in claim 9.  Raipiti does not expressly disclose wherein the request includes a reason parameter including a value indicating a reason for the one or more changes.  Woodard discloses wherein the request includes a reason parameter including a value indicating a reason for the one or more changes (Woodard: Figure 5 - reason for change).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Raipiti to have included wherein the request includes a reason parameter including a value indicating a reason for the one or more changes, as taught by Woodard because it would support change requests (Woodard: paragraph [0003]).

Regarding claim 14, Raipiti discloses all of the limitations as noted above in claim 9.  Raipiti does not expressly disclose wherein the request is a first request, and execution of the instructions is configurable to cause the computing system to: in response to receipt of the first request, generate a change order identifier (ID) for the one or more changes; store values for the one or more changes provided in the request in association with the change order ID; receive a second request via the API at the user system, the request is for activation of the order object with the one or more changes to the current state of the order object; and in response to receipt of the second request, modify the stored data of the order object to apply the one or more changes to the current state of the order object.  Woodard discloses wherein the request is a first request, and execution of the instructions is configurable to cause the computing system to: in response to receipt of the first request, generate a change order identifier (ID) for the one or more changes; store values for the one or more changes provided in the request in association with the change order ID; receive a second request via the API at the user system, the request is for activation of the order object with the one or more changes to the current state of the order object; and in response to receipt of the second request, modify the stored data of the order object to apply the one or more changes to the current state of the order object (Woodard: paragraph [0051] - requisition ID, Figure 7A - multiple requisition ID).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Raipiti to have included wherein the request is a first request, and execution of the instructions is configurable to cause the computing system to: in response to receipt of the first request, generate a change order identifier (ID) for the one or more changes; store values for the one or more changes provided in the request in association with the change order ID; receive a second request via the API at the user system, the request is for activation of the order object with the one or more changes to the current state of the order object; and in response to receipt of the second request, modify the stored data of the order object to apply the one or more changes to the current state of the order object, as taught by Woodard because it would support change requests (Woodard: paragraph [0003]).


Claims 6, 12, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raipiti (US 10,504,131 B1) in view of Woodard et al (US 2012/0084090 A1), in view of Lunan (US 2014/0358745 A1).  

Regarding claim 6, Raipiti and Woodard teach or suggest all the limitations of claim 5 as noted above.  The combination of Raipiti and Woodard does not disclose wherein the price parameter includes one or more of a tax amount parameter, a discount amount parameter, or a shipping cost parameter.  However, Lunan teaches wherein the price parameter includes one or more of a tax amount parameter, a discount amount parameter, or a shipping cost parameter (Lunan: paragraph [0144] -  for the item(s) from the vendor as well as rapidly and easily through Tax drop-down menu adjust the tax type to be associated, e.g. no tax, Ontario Harmonized Sales Tex (HST), Ontario Provisional Sales Tax (PST), New York Sales Tax, etc).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Raipiti and Woodard, in the apparatus and method wherein the price parameter includes one or more of a tax amount parameter, a discount amount parameter, or a shipping cost parameter, as taught by Joao since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would a method of making adjustments necessary (Lunan: paragraph [0144]).

Regarding claim 12, Raipiti and Woodard teach or suggest all the limitations of claim 10 as noted above.  Woodard further discloses adjust a quantity of the order object using a quantity value indicated by a quantity parameter in the request when the one or more changes include the order quantity change (Woodard: Figure 5 - quantity);
adjust a price of the order object using a price value indicated by a price parameter in the request when the one or more changes include the line item change (Woodard: Figure 5 - price).
The combination of Raipiti and Woodard does not disclose the price parameter includes one or more of a tax amount parameter, a discount amount parameter, or a shipping cost parameter,  However, Lunan teaches the price parameter includes one or more of a tax amount parameter, a discount amount parameter, or a shipping cost parameter (Lunan: paragraph [0144] -  for the item(s) from the vendor as well as rapidly and easily through Tax drop-down menu adjust the tax type to be associated, e.g. no tax, Ontario Harmonized Sales Tex (HST), Ontario Provisional Sales Tax (PST), New York Sales Tax, etc).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Raipiti and Woodard, in the apparatus and method wherein the price parameter includes one or more of a tax amount parameter, a discount amount parameter, or a shipping cost parameter, as taught by Joao since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would a method of making adjustments necessary (Lunan: paragraph [0144]).
 

Regarding claim 18, Raipiti and Woodard teach or suggest all the limitations of claim 16 as noted above.  Woodard further discloses adjusting a quantity of the order object using a quantity value indicated by a quantity parameter in the request when the one or more changes include the order quantity change (Woodard: Figure 5 - quantity);
adjusting a price of the order object using a price value indicated by a price parameter in the request when the one or more changes include the line item change (Woodard: Figure 5 - price).
The combination of Raipiti and Woodard does not disclose the price parameter includes one or more of a tax amount parameter, a discount amount parameter, or a shipping cost parameter,  However, Lunan teaches the price parameter includes one or more of a tax amount parameter, a discount amount parameter, or a shipping cost parameter (Lunan: paragraph [0144] -  for the item(s) from the vendor as well as rapidly and easily through Tax drop-down menu adjust the tax type to be associated, e.g. no tax, Ontario Harmonized Sales Tex (HST), Ontario Provisional Sales Tax (PST), New York Sales Tax, etc).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Raipiti and Woodard, in the apparatus and method wherein the price parameter includes one or more of a tax amount parameter, a discount amount parameter, or a shipping cost parameter, as taught by Joao since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been .
 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0018013 A1, Faust et al discloses MERCHANT MANAGEMENT SYSTEM FOR ADAPTIVE PRICING.
PTO-892 Reference U discloses drag and drop shopping cart for previewing.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625